Citation Nr: 1123570	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  04-38 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating higher than 20 percent, prior to July 24, 2007, for service-connected status post total right knee replacement, on a schedular and extraschedular basis.

2.  Entitlement to a rating higher than 60 percent, from September 1, 2008, for service-connected status post total right knee replacement, on a schedular and extraschedular basis.

3.  Entitlement to an initial rating higher than 10 percent for service-connected tinea pedis, on a schedular and extraschedular basis.

4.  Entitlement to service connection for a left knee disorder, as secondary to service-connected status post total right knee replacement.

5.  Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1975 to December 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In a February 2006 rating decision, the Veteran was granted an increased rating of 20 percent, from March 2003.  In a July 2007 rating decision, the RO granted a 100 percent disability rating, effective July 24, 2007, based on surgical or other treatment necessitating convalescence, and a 30 percent disability rating, from September 1, 2008.  In a June 2009 rating decision, the RO granted a 60 percent rating from September 1, 2008.  The Veteran has not been awarded the highest possible disability ratings prior to July 24, 2007 and from September 1, 2008.  As a result, he is presumed to be seeking the maximum possible ratings.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the disability ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for a left thigh muscle tear, as secondary to service-connected status post total right knee replacement has been raised by the record, as evidenced in the December 2009 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action.  

The issues of entitlement to an initial rating higher than 10 percent for service-connected tinea pedis, entitlement to service connection for a left knee disorder, as secondary to service-connected status post total right knee replacement, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 24, 2007, the Veteran's service-connected status post total right knee replacement was not manifested by ankylosis, removal of cartilage, flexion or extension limited to a compensable degree, impairment of tibia and fibula, or genu recurvatum.

2.  Prior to July 24, 2007, the Veteran's status post total right knee replacement was manifested by slight recurrent subluxation or lateral instability.

3.  Prior to July 24, 2007, the Veteran's status post total right knee replacement was manifested by arthritis and limitation of motion.

4.  The Veteran had a right knee total replacement on July 24, 2007 and received a 100 percent rating from July 24, 2007 until September 1, 2008; the Veteran currently receives the maximum schedular rating of 60 percent for a total knee replacement following the one year period after surgery.


CONCLUSIONS OF LAW

1.  Prior to July 24, 2007, the criteria for a disability rating higher than 20 percent for status post total right knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5260, 5261, 5262, 5263 (2010).   

2.  Prior to July 24, 2007, the criteria for a separate disability rating of 10 percent, but no higher, for recurrent subluxation or lateral instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).   

3.  Prior to July 24, 2007, the criteria for a separate disability rating of 10 percent, but no higher, for arthritis with limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).   

4.  From September 1, 2008, the criteria for a rating higher than 60 percent for status post total right knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased disability rating, the VCAA requirement is generic notice, that is, namely, evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in April 2009 and June 2009 that fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  In any event, in his statements the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  The Veteran's claim was adjudicated subsequently in an October 2010 Supplemental Statement of the Case.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are private medical records, and post-service VA examination and treatment records.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder.  

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Service connection for residuals medial meniscectomy, right knee with degenerative arthritis was established by a December 2002 rating decision, at which time a 100 percent rating was assigned, effective from October 1998 and a 10 percent evaluation assigned from December 1998.  The Veteran submitted a claim for an increased rating in March 2003, which was denied in a May 2004 rating decision.  In a February 2006 rating decision, the Veteran was assigned a 20 percent rating, from March 2003.  In a July 2007 rating decision, the RO granted a 100 percent disability rating, effective July 24, 2007, based on surgical or other treatment necessitating convalescence, and a 30 percent disability rating, from September 1, 2008.  In a June 2009 rating decision, the RO granted a 60 percent rating from September 1, 2008.  The Veteran is seeking increased ratings.  

A.  Entitlement to a Rating Higher than 20 Percent, Prior to July 24, 2007

Prior to July 24, 2007, the Veteran was rated as 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5258, for semilunar dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint.  

Knee disabilities are also rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263.  Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also has limitation of knee motion under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Rating the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was afforded a VA examination in April 2004.  The Veteran reported weakness, pain, stiffness, and some swelling.  He stated he did not have locking but the knee would feel like it would give way, although it had not really given way.  The Veteran reported flare-ups of five to six times a month where the knee would hurt, swell and feel warm.  He reported he was unable to kneel or squat without severe difficulty and pain.  He did not report any episodes of dislocation or recurrent subluxation.  Flexion was to 105 degrees and extension was to zero degrees.  Upon examination, there was no swelling and all ligaments were stable.  There was no tenderness over the patellar tendon or with patellar movement.  He had some discomfort with palpation of the medial joint line and inferior to the medial joint line.  There was no effusion or edema.  There was pain with range of motion, guarding of movement towards maximum flexion and crepitation.  The Veteran had an antalgic gait and used a cane.

The Veteran's friend submitted a statement in January 2005 indicating that the Veteran suffered greatly from right knee pain.

The Veteran was afforded a VA examination in April 2005.  The Veteran complained of locking of the knee and he used a cane for ambulation.  He reported some buckling and giving way.  Examination revealed the Veteran was unable to stand symmetrically, favoring his right knee.  The Veteran had 90 degrees of flexion and extension to 1 degree.  Ligaments were stable but the Veteran had significant weakness of the knee with crepitus.

The Veteran was afforded a VA examination in August 2005.  The Veteran had a flexion of 90 degrees and an extension of zero.  Repetitive attempts to deep squat demonstrated an inability to squat due to weakness and pain.

The Veteran was afforded a VA examination in June 2007.  He reported constant knee pain with weakness, stiffness, swelling, and instability.  He noted his knee locked frequently had fatigability with a lack of endurance.  The Veteran used a cane to ambulate and he reported being unable to stand on his feet any longer than two hours at a time and difficulty walking any greater than four to five blocks without needing to stop and rest.  Examination revealed hypertrophic changes with diffuse tenderness on palpation.  There was much cracking and popping through the range of motion of zero degrees extension and 125 degrees flexion.  After repetitive motion, the Veteran's flexion was limited to 110 degrees, due to pain and weakness.  The Veteran was diagnosed with right knee degenerative joint disease, severe in symptom severity.  The examiner noted that the Veteran had a significant decrease in range of motion and positive DeLuca criteria.

As stated previously, knee disabilities are evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263, which rate disabilities of the knee and leg.  Here, Diagnostic Codes 5256, 5259, 5262, and 5263 are not applicable because there is no medical evidence of knee ankylosis, removal of symptomatic cartilage, impairment of the tibia and fibula, or genu recurvatum, prior to July 2007.

Diagnostic Code 5257 rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability of the joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).   

The Veteran has stated that his knee is unstable and has given way on several occasions.  Additionally, VA examinations note that the Veteran's disability is manifested by weakness and a feeling of unstableness.  See April 2005 and June 2007 VA examinations.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Veteran is entitled to a separate rating 10 percent rating based on slight instability.  A higher rating of 20 percent is not warranted as moderate instability was not objectively demonstrated during any VA examinations (ligaments were stable in April 2004 and April 2005 VA examinations).

The Board notes that the Veteran is already rated 20 percent disabled for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  This is the highest rating available under that diagnostic code.  

Under Diagnostic Code 5260, to receive a noncompensable rating, limitation of flexion must be to 60 degrees; to receive a 10 percent rating limitation of flexion of the leg must be limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  For a 20 percent rating, limitation of flexion of the leg must be to 30 degrees and for a 30 percent rating, flexion must be limited to 15 degrees.  Id. 

Under Diagnostic Code 5261, a noncompensable rating will be assigned for extension limited to 5 degrees, a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees, 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees, 30 percent rating for limitation to 20 degrees, 40 percent rating for limitation to 30 degrees and 50 percent rating for limitation to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Here, the evidence of record establishes that the Veteran is not entitled to a separate rating for limitation of extension of the leg to 5 degrees, under Diagnostic Code 5261.  There is no evidence that the extension of the Veteran's leg was limited to 5 degrees or more, at any time prior to July 24, 2007. 

A separate rating for limitation of flexion, under Diagnostic Code 5260, is also not warranted, as there is no evidence of record that the Veteran's flexion was limited to 60 degrees or less at any time prior to July 24, 2007.  No recorded range of motion is indicative of a compensable rating under Diagnostic Code 5260.

In reaching these conclusions for Diagnostic Code 5260 and 5261, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown.  In considering additional limitation of function, the Board acknowledges the Veteran's complaints of knee pain and stiffness.  These complaints are well documented in the Veteran's written statements and treatment records.  To receive a compensable rating under Diagnostic Code 5260, limitation of flexion must be actually or functionally limited to 45 degrees.  However, even taking into consideration the painful movement, evidence demonstrates the Veteran's flexion is only limited to 90 degrees, at most, and 1 degree of extension, even with pain.  Therefore, even if pain is taken into consideration, a rating under Diagnostic Code 5260 or 5261 is not warranted.

The Board finds that the Veteran is entitled to a separate rating of 10 percent based on arthritis and limitation of movement.  There was objective evidence of degenerative joint disease, as evidenced in an x-ray taken during the April 2005 VA examination and there was objective evidence of painful motion during the June 2007 VA examination.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the knee and leg are the most appropriate.

In summary, although the Veteran is not entitled to a higher rating based on Diagnostic Code 5258, the Board finds that separate disability ratings of 10 percent for recurrent subluxation or lateral instability, under Diagnostic Code 5257 and for arthritis with limitation of motion under Diagnostic Code 5003 are warranted.

Extraschedular Consideration

The Board finds that the Veteran's status post total right knee replacement, prior to July 24, 2007, does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The level of severity of his knee, prior to July 24, 2007, is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the Veteran's right knee has been awarded separate increased disability ratings of 10 percent for recurrent subluxation or lateral instability and arthritis with limitation of motion.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration. 

B.  Entitlement to a Rating Higher than 60 Percent from September 1, 2008

From September 1, 2008, the Veteran's disability is rated at 60 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Under Diagnostic Code 5055, the minimum rating is 30 percent.  If there are intermediate degrees of residual weakness, pain, or limitation of motion, Diagnostic Code 5055 instructs to rate by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is warranted with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Finally, a rating of 100 percent is warranted only for one year following implantation of prosthesis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

The Veteran had a right total knee arthroplasty on July 24, 2007.  Therefore, he is entitled to have a rating of 100 percent for one year following his knee replacement.  A July 2007 rating decision granted a 100 percent rating effective July 24, 2007 (the date of his surgery) until September 1, 2008 and a 60 percent rating was assigned, effective September 1, 2008.  The Veteran received a total rating for the allotted time, and is currently rated as the next highest rating available, 60 percent.  The Board finds that a rating higher than 60 percent is not warranted.  

The Board has considered whether any additional Diagnostic Codes are applicable and would entitle the Veteran to a higher rating.  However, Diagnostic Code 5055 most accurately describes the Veteran's current disability.  Therefore, based on the evidence of record, the Board finds that the 60 percent rating, under Diagnostic Code 5055, accurately reflects the Veteran's current level of severity.  

Furthermore, the Veteran's right total knee replacement is located in the lower third of the Veteran's thigh.  The "amputation rule," set forth at 38 C.F.R. § 4.68, provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  As the disability of the right knee rated in this appeal involves the lower third of the Veteran's thigh, the rating may not exceed 60 percent for each knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5162 (amputation of the middle or lower third of the thigh warrants a disability rating of 60 percent).  Thus, pursuant the amputation rule, a 60 percent rating for the total knee replacement is the maximum schedular rating available and other Diagnostic Codes for the knee (Diagnostic Codes 5256 though 5263) are not applicable.


Extraschedular Consideration

The Board finds that the Veteran's status post total right knee replacement, from September 1, 2008, does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The level of severity of his right knee, from September 1, 2008, is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, the Veteran is currently receiving the highest disability rating applicable to his disability.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration. 


ORDER

Entitlement to a disability rating higher than 20 percent for status post total right knee replacement, prior to July 24, 2007, is denied.

Prior to July 24, 2007, a separate rating of 10 percent, but no higher, for recurrent subluxation or lateral instability of the right knee is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Prior to July 24, 2007, a separate rating of 10 percent, but no higher, for arthritis with limitation of motion of the right knee is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to a disability rating higher than 60 percent for status post total right knee replacement, from September 1, 2008, is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.

The Veteran has stated that he is currently unemployed because he is unable to perform his job working in a foundry due to his knee problems.  See December 2009 VA examination.  The Veteran asserts he was unable to do the job because it required a lot of heavy lifting and being on his feet all day, causing his knee to ache.  The Board notes that a claim for TDIU was denied by a January 2010 rating decision; however, the Veteran submitted an April 2010 notice of disagreement.  The Board finds that because the Veteran has continued his increased rating claims, the claim for entitlement to TDIU is also continued.  Therefore, the claim of entitlement to a TDIU is part and parcel of the original claim and is properly before the Board.

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

As a result of this decision, the Veteran's right knee has received an increased disability rating.  The Board finds that entitlement to TDIU must be reconsidered

Additionally, the Board notes that the Veteran's most recent VA examination for his service-connected tinea pedis was in November 2008, more than two years ago.  The Board finds that a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Furthermore, although the Veteran is rated under 38 C.F.R. § 4.118, Diagnostic Code 7806, the November 2008 VA examiner did not report information necessary to determine the Veteran's rating such as percent of body affected and whether the Veteran was on systemic therapy.  A VA examination is necessary to provide a thorough assessment of the Veteran's tinea pedis.  

Finally, the Veteran is seeking entitlement to service connection for a left knee disorder, as secondary to his service-connected right knee disability.  The Board notes that secondary service connection can be established by evidence demonstrating the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran was afforded a VA examination for his left knee in December 2009; however, the VA examiner stated it would be speculative to determine the cause of the arthritic condition because the Veteran had a quadriceps injury in the left thigh that may have been a significant contributor to his degenerative joint disease in the left knee.  The examiner did not indicate whether the Veteran's right knee has aggravated his left knee.  

The Board finds that a remand is necessary to obtain an addendum opinion to determine if his left knee disorder is proximately due to or aggravated by his right knee disability.  In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of the disorder, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records.  

2.  Send the Veteran notice regarding the claim for a total rating based on individual unemployability.  

3.  Obtain an addendum opinion to the December 2009 VA examination.  If necessary, afford the Veteran a VA examination for his left knee disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed left knee disorder is causally or etiologically related to service, proximately due to or aggravated by his service-connected right knee disability.  The examiner should also indicate whether it is at least as likely as not that the Veteran's left thigh injury was causally or etiologically related to his right knee injury.  

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

4.  Schedule the Veteran for a VA examination in order to determine the current severity of his tinea pedis.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.118, Diagnostic Code 7806.  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should indicate the percentage of the body affected as well as whether the Veteran is taking systemic therapy or immunosuppressive drugs.  If the Veteran is on a drug therapy, please indicate the duration of therapy.

5.  Arrange for the Veteran to undergo an appropriate VA examination to determine eligibility for TDIU.  The claims file shall be made available to and reviewed by the examiner, and the examiner shall note such review in a legible examination report.  All studies deemed necessary by the examiner must be performed, and all findings reported in detail.

The examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities (status post total right knee replacement, bilateral tinea pedis), either alone or in the aggregate, render him unable to secure and follow a substantially gainful occupation.  In rendering this opinion, the examiner shall disregard the Veteran's age and the impact of any nonservice-connected disabilities.  A complete rationale for all opinions expressed must be provided in the examination report.

6.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case. 

7.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claims.  

If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


